Order filed July 9, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00325-CV
                                   ____________

                        JAMES HALLBECK, Appellant

                                         V.

          LIBERTY MUTUAL INSURANCE COMPANY, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-71521

                                    ORDER

      This is an appeal from a judgment signed January 15, 2019. Appellant timely
filed a post judgment motion. The notice of appeal was due April 15, 2019. See Tex.
R. App. P. 26.1. Appellant, however, filed the notice of appeal on April 16, 2019, a
date within 15 days of the due date for the notice of appeal. A motion for extension
of time is necessarily implied when the perfecting instrument is filed within 15 days
of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did
not file a motion to extend time to file the notice of appeal. While an extension may
be implied, appellant is still obligated to come forward with a reasonable explanation
to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before July 19, 2019. See Tex. R. App. P. 26.3;10.5(b).
If appellant does not comply with this order, we will dismiss the appeal. See Tex. R.
App. P. 42.3.



                                              PER CURIAM